Citation Nr: 0920420	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  05-07 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability secondary to service-connected residuals of a left 
thumb fracture.  

2.  Entitlement to an initial compensable evaluation for 
residuals of a left thumb fracture.  

3.  Entitlement to an evaluation in excess of 10 percent for 
tinea cruris.

4.  Entitlement to an evaluation in excess of 30 percent for 
tinea pedis with intradermal reaction of the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating determination by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This case was previously Remanded in November 2007 for 
additional development and adjudication.  In February 2009, 
the Veteran testified at a Travel Board hearing in Waco, 
Texas, before the undersigned Veterans Law Judge.  The 
hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is not caused or 
aggravated by his service-connected left thumb fracture 
residuals.

2.  The Veteran's residuals of a left thumb fracture are not 
shown to manifest in any disabling symptoms.  The left thumb 
fracture residuals are also not manifested by ankylosis or a 
functional loss equivalent to amputation of that digit; do 
not affect the functioning of the other fingers of the left 
hand, and do not interfere with the overall function of the 
left hand.  

3.  The Veteran's tinea cruris does not involve 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, or require systemic therapy with corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more during the past twelve month period.

4.  The Veteran's service connected tinea pedis involves less 
than 40 percent of the entire body and the exposed areas, 
without evidence that the Veteran requires constant or near-
constant systemic therapy such as corticosteroids or 
immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The Veteran's left shoulder disability is not proximately 
due to, aggravated by, or the result of his service-connected 
left thumb fracture residuals.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.310 
(2008).

2.  The criteria for an initial compensable evaluation for 
residuals of a left thumb fracture are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.71a, Diagnostic Code (DC) 5228 (2008). 

3.  The criteria for an evaluation in excess of 10 percent 
for tinea cruris are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, 
DC 7806 (2008).

4.  The criteria for an evaluation in excess of 30 percent 
for tinea pedis with intradermal reaction of the hands are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.7, 4.118, DC 7806 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations for Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within a presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

As pertinent in this matter, disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.   38 C.F.R. § 3.310 (2008).  When 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected to the 
extent of the aggravation.   See Allen v. Brown, 7 Vet. App. 
439, 446 (1995) (en banc).  The Board notes that, effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended.  71 Fed. 
Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b) (2008)).  The new regulation appears to place 
additional evidentiary burdens on claimants seeking service 
connection based on aggravation; specifically, in terms of 
establishing a baseline level of disability for the 
nonservice-connected condition prior to the aggravation.  
Regardless, based upon the facts in this case, neither 
version is more favorable, and the regulatory change does not 
affect the outcome herein.





left shoulder 

Service connection for residuals of a left thumb fracture, 
rated as noncompensably disabling, is currently in effect.  
The Veteran contends that he has developed a left shoulder 
disability secondary to this service-connected disability.  
He does not otherwise contend that the left shoulder 
disability began in service, or is directly related to his 
active service, nor is this shown by the record to be the 
case, thus limiting his argument to principles of secondary 
service connection.  Accordingly, the Board will analyze the 
claim on that basis.  

Relevant clinical findings consists of a March 2008 VA 
examination report.  The Veteran reported the spontaneous 
onset of left shoulder pain some time in 2006 with no acute 
injury.  The pain was associated with overhead reaching or 
grasping.  Examination of the left shoulder was normal with 
exception of positive sulcus sign.  However, X-rays showed 
slight widening and subluxation of the acromioclavicular 
joint.  There was also minimal cephalad position of the 
humeral head suggestive a possible rotator cuff tear.  The 
rotation of the humeral head was somewhat limited.  The 
clinical impression was radiographic evidence of old I/II 
acromioclavicular sprain and degenerative rotator cuff tear.  

The examiner concluded that it was less likely than not that 
the Veteran's current left shoulder condition was related to 
his service-connected left thumb fracture.  He noted that 
review of orthopedic literature revealed no credible, peer-
reviewed studies that support the contention that 
posttraumatic degenerative changes of one joint may induce 
degenerative changes in another joint.  Rather it was more 
likely than not that the Veteran's current left shoulder 
condition was related to chronic degenerative changes 
associated with aging and trauma after leaving military 
service. 

In this case the VA examination report provides an opinion, 
consistent with the Veteran's medical history and 
uncontroverted by any other medical evidence of record.  
Further, the Veteran has not brought forth any medical 
evidence that would suggest a nexus between the left shoulder 
findings and the service-connected left thumb fracture 
residuals.  Thus, the Board finds that there is no medical 
basis for holding that the disorders are related.  This also 
refutes any grant of service connection on the basis of the 
judicial precedent in Allen, which would be permitted if any 
service-connected disability were causing aggravation of a 
non service-connected disability, a relationship which must 
be shown by medical evidence.  

The Board has also considered the Veteran's complaints as 
well as testimony provided during his Travel Board hearing in 
February 2009.  He essentially reiterated previously 
submitted information regarding his symptoms and complaints 
made during VA examination and outpatient evaluations.  
Although we recognize the sincerity of the arguments advanced 
by the Veteran in this case, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology").  However, the possibility of a causal 
relationship between one disability and another requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  Here, the single competent medical opinion in 
the record conclusively found that there was no medical basis 
for holding that the Veteran's left shoulder disability and 
any service-connected disability is etiologically or causally 
associated.  

A preponderance of the evidence weighs against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


II.  Pertinent Law and Regulations for Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999). 

left thumb 

In a June 2004 rating action, service connection was granted 
for residuals of a left thumb fracture, based in part on 
service treatment records (STRs) which show the Veteran's 
left thumb was casted for several weeks following an injury.  
A noncompensable evaluation was assigned under DC 5228.  The 
Veteran appealed the initial evaluation assigned.

Under DC 5228 a noncompensable rating is warranted when there 
is limitation of motion of the thumb demonstrated by a gap of 
less than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
10 percent evaluation is warranted for limitation of motion 
of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A maximum 20 percent 
evaluation is warranted for limitation of motion of the thumb 
with a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  38 C.F.R. § 4.71a.  The note that now 
follows states that it should also be considered whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  Id.

In connection with his current claim, the Veteran underwent 
VA examination in June 2004.  His primary complaint was of 
pain described as 8 out of 10 in severity.  The examiner 
referred to previous X-ray evidence of degenerative changes.  
On examination there was some periarticular thickening of the 
proximal interphalangeal joint of the left thumb with plantar 
flexion to 25 degrees and dorsiflexion to 35 degrees.  There 
was no pain on motion of the thumb and no additional 
limitation with repetitive use or during flare-ups.  There 
was slight tenderness to palpation of the thumb, but no local 
heat or swelling.  Grip of left hand was normal.  The 
clinical impression was history of fracture of the left thumb 
with posttraumatic arthritis, minimal disability and slight 
progression.  The examiner noted that this affected the 
Veteran's daily activities and occupation as a painter in 
terms of the amount of time he could use his left hand.  

During VA examination in April 2008, the Veteran was wearing 
bilateral carpal tunnel splints, but nothing for his left 
thumb.  He was noted to be right hand dominant.  He had full 
range of motion of the metacarpophalangeal joint at 0-90 
degrees and of the distal interphalangeal joint of the left 
thumb at 0-70 degrees, both without pain.  There was no 
palpable effusion or thickening of the synovium in the distal 
interphalangeal or metacarpophalangeal joints.  The Veteran 
was able to grasp, push, pull, twist, and probe with his left 
hand.  He was also able to oppose his thumb to all fingertips 
of his left hand and to bring his fingertips into his palmar 
crease and make a fist.  The examiner concluded there was no 
pathology of the left thumb.  An addendum to this opinion, 
which included review of the claims file, confirmed that the 
left thumb was asymptomatic.  

Taking into account the medical evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the service-connected left thumb 
fracture residuals.  A review of the record reveals very few, 
if any, clinical findings attributable to the left thumb.  
There is no objective indication that the Veteran has sought 
or received any regular treatment for his left thumb.  Other 
than complaints of pain and weakened grip, the objective 
evidence has demonstrated that there are no significant 
abnormalities associated with the left thumb or left hand.  
In fact, the left thumb has been described by VA examiners as 
asymptomatic.  The Veteran retains full range of thumb 
motion, with no evidence of pain or ankylosis.  There is no 
medical evidence that the thumb affects the other digits of 
the left hand or that it interferes with the overall function 
of the left hand itself.  Accordingly, there is no basis to 
assign a compensable rating for residuals of the left thumb 
fracture under DC 5228.

The Board also finds that no other diagnostic code pertaining 
to the left thumb that would afford the Veteran a higher 
disability evaluation.  Under DC 5224, unfavorable or 
favorable ankylosis of the thumb of the major or minor hand 
warrants a compensable rating.  However, in the absence of 
ankylosis that diagnostic code does not apply.  38 C.F.R. 
§ 4.71.  

The current level of disability shown is encompassed by the 
rating assigned and, with due consideration to the provisions 
of 38 C.F.R. § 4.7, a higher evaluation is not warranted for 
any portion of the time period under consideration and there 
is no basis for the assignment of staged ratings under the 
Fenderson case.




Rating Criteria for Skin Disorders - tinea cruris and tinea 
pedis

The Veteran's service-connected tinea cruris and tinea pedis 
are currently rated as 10 percent and 30 percent disabling 
under DC 7806, respectively.  38 C.F.R. § 4.118.  

Under DC 7806, dermatitis or eczema covering less than 5 
percent of the entire body or less than 5 percent of the 
exposed areas are affected; and, requiring no more than 
topical therapy during the past 12-month period warrants a 
noncompensable rating.

Dermatitis or eczema covering at least 5 percent, but less 
than 20 percent of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month period 
warrants a 10 percent disability rating. 

Dermatitis or eczema covering 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
requiring systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent disability rating.  

Dermatitis or eczema covering more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or with constant or near constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period warrants a 60 
percent evaluation.  38 C.F.R. § 4.118 (2008).




Factual Background and Analysis

In connection with the current claim for increase is a March 
2004 VA examination report.  The examiner noted the Veteran's 
history of fungal infection involving the feet during 
service.  The infection has continued since that time and has 
now extended to a large area involving the groin and scrotum.  
The primary symptoms are itching, burning, and stinging.  
Treatment has included limited courses of Grisoefulvin, 
because of potential side effects involving the liver, 
antifungal creams, Lamisil cream, and on occasion oral 
Lamisil.  In the last year the Veteran has had fungal 
infection involving the right axilla.  The examiner noted 
that 20 percent of the body surface was involved, however 
there was no disfigurement because it was largely confined to 
unexposed areas of the body, hidden by clothing.  The Veteran 
reported that his job as a painter caused his feet to get 
wet, which increased the fungal infection.  He stated that 
sweating during the hot summer months also caused an increase 
in symptoms.  He reported that on occasion he has had to take 
time from work to soak his feet.

On examination there were a few fungal lesions scattered in 
the right axilla.  There were also extremely tiny fungal 
infections on the skin of the fingers and the nails.  The 
groin fungal infection was described as huge, covering the 
scrotum and penis in an area about 8-10 centimeters across 
both thighs and extending down each thigh.  On the feet the 
Veteran had a large area on the right side of his ankle, but 
the fungal infection between the toes was mild.  However all 
of the toenails were involved.  The examiner noted the skin 
lesions occupied 20 percent of unexposed areas and 4 percent 
of exposed areas (hands) of the body surface.  

VA outpatient treatment records dated from 2005 to 2007 show 
that during evaluation in February 2005, the groin had scaly 
plaques and scale on the feet in moccasin distribution.  The 
symptoms were treated with erythromycin, clindamycin solution 
and topical creams.  Later records show continued treatment 
for bullous tinea pedis and cruris recurring with warm 
weather.  In May 2006, the Veteran reported that the itching 
was exacerbated by sweating and affecting his work.  
Examination of the hands revealed mild maceration in the 
interdigital web spaces.  The groin had scaly erythematous 
plaque on both inner thighs with minimal scale on the feet.  
The toenails had yellow discoloration and subungal debris.  
In January 2007, the Veteran was reported to be doing 
reasonably well with no recurrence at that time.  By June 
2007, the Veteran noted increased itching in the groin area 
and a flare of lesions on his feet.  

During VA examination in January 2008, the examiner noted the 
Veteran's fungal infection had been intermittently active 
since service discharge.  The rash tended to worsen during 
the hot summer months when there was lots of sweating in the 
groin region and of the feet.  The sweating created a lot of 
moisture which caused flare-ups with inflammation.  During 
these periods the Veteran developed increased itching, 
burning, and stinging in association with recurrent bulla and 
abscesses on the feet.  Presently he showed debris 
involvement of all the fingernails of the hand, but no 
changes noted on skin of hand.  He had continual problems 
with itching in areas of the feet and groin even when the 
fungus activity was at a low ebb.  There was an intermittent 
pruritic and scaling rash in the right axillary region.  His 
current treatment consisted primarily of creams and topical 
medications.  Systemic medications were not used because of 
the Veteran's hepatitis.  The Veteran had never used light 
therapy, UVB, PUVA or electron beam therapy.  It was noted 
that the fungal areas were more active with rash when the 
Veteran last seen in June 2007.  There was no fever or weight 
loss in association with treatment and no malignant or benign 
neoplasms of the skin.  

The examiner concurred with past examinations indicating that 
20 percent of the Veteran's body surface involved his fungal 
problems.  The groin area showed hyperpigmentation around the 
scrotum sac area extending into the inner thighs bilaterally, 
covering about 50 percent of that area, but only making up 
about 14 percent of total body surface involvement.  

Twenty percent of the feet, or about 5 percent of the total 
body area, had evidence of tinea pedis and hyperpigmentation.  
There was no evidence of erythmatous areas, bullous, or 
plaque scaling noted.  There were mild interdigital changes 
in the web spaces of both feet.  The lateral areas of the 
feet had minimal scale with no bulla.  All toenails were 
large and dystrophic with no erythematous or bullous changes 
noted.  All fingernails of both hands had fungal debris under 
the nails.  The visible portion of the nails was considered 
no more than 1-2 percent of the total surface involvement 
although 100 percent of nails were involved.  However, 
because the involved areas were underneath the nails, it is 
not particularly noticeable.  

There were also two areas of scale and scratch marks in the 
right axillary region and a small 1x2 centimeter area of 
hyperpigmentation.  This is an unexposed area of less than 
two percent and estimated to be less than .3 percent of the 
total body surface.  There was no evidence of urticaria, 
primary cutaneous vasculitis or erythema multiforme.  There 
were no lesions on the head, face, neck, or any areas of 
alopecia associated with the rash.  There were no acne 
problems, significant scarring, disfigurement or other 
residuals.  The examiner noted that most of the Veteran's 
problems were hidden by clothing, with the exception of the 
fingernails.  

The diagnoses were bilateral tinea pedis, currently well 
controlled on topical medications; chronic onychomycosis of 
the toenails and fingernails with associated subungual 
debride; tinea cruris, currently controlled with topical 
medications; and right axillary tinea.  

Remaining VA outpatient treatment records dated from 2008 to 
2009 show continued evaluation and treatment for recurrent 
flare-ups of the service-connected skin conditions.  In the 
spring and summer months of 2008, the Veteran was treated 
with multiple creams and a course of griseofulvin.  His 
primary complaints were of burning, painful and itchy feet 
with blisters.  During follow-up evaluation in February 2009, 
his Veteran's feet and groin were clear and the itchiness 
well controlled with medications as needed.  Examination 
revealed no erythema, plaques or desquamation in the 
buttocks, gluteal crest, or anus.  The groin had well-
demarcated hyperpigmentation with no scale and the feet were 
clear with no bullous lesions, no fissuring, moisture or 
desquamation noted in the web spaces.  

Based upon the evidence, the Veteran's tinea cruris does not 
meet or approximate the requirements for a higher evaluation.  
In this regard, the Board notes that the VA examiners found 
that the Veteran's skin disability involved a total of 14 
percent of his body area, and therefore, it clearly does not 
involve 20 percent or more of the entire body or exposed 
areas as required under DC 7806.  Moreover, the Veteran has 
not undergone systemic therapy such as corticosteroids or 
other immunosuppressive drugs for treatment of his skin 
condition.  In fact, VA examiners have consistently reported 
prescribing creams and/or other non-prescription treatment 
for his skin problem.  Therefore, his tinea cruris most 
nearly approximates the criteria associated with the 
currently assigned disability evaluation of 10 percent, and 
the claim must be denied.

Nor does the evidence show that the Veteran's tinea cruris 
warrants a higher rating under any other diagnostic codes 
available under 38 C.F.R. § 4.118 for assessing scars, as 
these codes require a showing of symptomatology not present 
in this case.  As the service-connected tinea cruris does not 
affect the head, face, or neck, DC 7800 is not applicable.  
In addition DCs 7801 and 7805 require limitation of motion of 
the part affected, which is not shown by the competent 
medical evidence.  Finally, DCs 7802, 7803, and 7804 all 
provide a maximum rating of 10 percent and thus do not 
provide for a rating in excess of 10 percent.  Thus, 
diagnostic codes for rating these manifestations are not for 
application.  See 38 C.F.R. § 4.118 (2008).  

Likewise, based upon the evidence, the Veteran's tinea pedis 
does not meet or approximate the requirements for a rating in 
excess of 30 percent.  The maximum 60 percent disability 
rating is not warranted because the objective medical 
findings show that the Veteran's tinea pedis affects 
considerably less than 40 percent of the entire body or 
exposed areas (tinea pedis is predominantly confined to both 
feet and the fingernails of both hands).  Further, while the 
Veteran has been prescribed various creams and antifungals 
for treatment, there has been no objective medical finding 
that he requires constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  In 
sum, the Board finds that the Veteran's current level of 
disability is adequately reflected in the current 30 percent 
disability rating.

Rating the tinea pedis under an alternative diagnostic code 
would also not warrant a higher disability rating.  There is 
no evidence of disfigurement of the head, face, or neck, or 
other scars to meet the criteria for a 50 percent or higher 
rating under DC 7800 or 7801.  There is no other diagnostic 
code which could provide a disability rating in excess of 30 
percent.

In both cases the Board acknowledges the Veteran's assertions 
that the severity of the skin diseases varies, with the 
greatest levels of severity typically occurring during the 
summer.  Furthermore he applies several medications and 
precautionary measures to attempt to suppress his symptoms 
much of the time.  However, the competent medical evidence 
suggests that even when the disability is said to be at its 
worst severity, both skin disorders together only effect 20 
percent of the skin's surface area.  Under the circumstances, 
the Board concludes the current level of disability shown is 
encompassed by the ratings currently assigned by the RO, and, 
with due consideration to the provisions of 38 C.F.R. § 4.7, 
higher evaluations are not warranted for either skin 
disorder.  

III.  Extraschedular Considerations and Conclusion

The Board has also considered the Veteran's complaints as 
well as testimony provided during his Travel Board hearing in 
February 2009.  He essentially reiterated previously 
submitted information regarding his symptoms and complaints 
made during VA examinations and outpatient evaluations.  But 
inasmuch as the objective evidence does not substantiate his 
subjective complaints, his testimony alone does not suffice 
to assign higher ratings for any of the service-connected 
disabilities currently on appeal.  There is no means to 
increase the current ratings based on the medical evidence of 
record.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no showing by the Veteran that the left thumb fracture 
residuals, the tinea cruris, or the tinea pedis have resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


IV.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in March 2004 and April 2004, the RO 
informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  Although it is no longer 
required, the Veteran was also asked to submit evidence 
and/or information in his possession to the RO.  That said, 
where service connection has been granted and an initial 
disability rating and effective have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  The Veteran's claim for a compensable rating for 
residuals of a left thumb fracture is such an appeal.  
Dingess v. Nicholson, supra; Dunlap v. Nicholson, 21 Vet. 
App. 112, 116-117 (2007).  

However, recently, the U.S. Court of Appeals for Veterans 
Claims (Court) concluded that, for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Veteran was provided this more detailed notice in a June 
2008 letter which included the criteria for evaluation of his 
service-connected tinea cruris and tinea pedis and an 
explanation for the decision reached.  The claims were 
readjudicated in a December 2008 supplemental statement of 
the case, thereby curing any timely defect.  The RO also sent 
a letter in January 2009 informing him of the information 
required by Dingess, supra.  Moreover, the Veteran has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  Thus, the Board concludes that all 
required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations where necessary.  All 
obtainable evidence identified by the Veteran relative to the 
claims has been obtained and associated with the claims file, 
and neither he nor his representative have identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  





ORDER

Service connection for a left shoulder disability is denied.

An initial compensable rating for residuals of a left thumb 
fracture is denied.

A rating in excess of 10 percent for tinea cruris is denied.

A rating in excess of 30 percent for tinea pedis is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


